OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained four charges of professional misconduct.
*199The first charge alleged that the respondent neglected an uncontested matrimonial matter, in that, after the respondent was retained in June 1986 he failed to file papers with the Supreme Court, Westchester County, until October 27, 1987.
The second charge alleged that the respondent attempted to defraud and deceive his client in the aforementioned matrimonial matter by preparing and providing to his client a false and fraudulent document which purported to be a conformed copy of a judgment of divorce signed by a Justice of the Supreme Court.
The third charge alleged that the respondent knowingly executed false affidavits of service and submitted them to a court.
The fourth charge alleged that the respondent materially altered affidavits and other documents executed by his client and her former husband in a divorce proceeding to give the appearance that the documents were signed by the respective subscribing parties on June 24, 1987, when the documents had in fact been subscribed on June 24, 1986, and that the respondent thereafter placed his false notarization on these documents attesting to the purported date signed on each of the documents.
The petitioner moved to confirm the report of the Special Referee, and the respondent submitted an affirmation in opposition thereto.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Larry R. Dries is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with *200this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Larry R. Dries is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.